Citation Nr: 1003905	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected mood disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to a higher initial rating for a residual 
scar from laminectomy, currently rated as 0 percent 
disabling.

3.  Entitlement to service connection for hearing loss, left 
ear.

4.  Entitlement to service connection for aneurysm, right 
eye.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to an earlier effective date (EED), prior to 
March 1, 2004, for the granting of a total disability rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003, November 2006, and November 
2008 rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).     

The Veteran presented testimony at a Board hearing in 
September 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder.  At the hearing, the 
Veteran withdrew the issue of entitlement to a compensable 
rating for sexual dysfunction.  

The Board notes that with regard to the mood disorder, the 
case came to the Board with two separate issues described as 
entitlement to an earlier effective date for a 50 percent 
rating and entitlement to a rating in excess of 50 percent.  
Upon review of the procedural history, it appears that the 
appeal as to this issue arises from the November 2006 rating 
decision which granted service connection for mood disorder 
and assigned an initial 10 percent rating.  Under the 
circumstances, the Veteran's appeal will result in 
consideration of any staged ratings for the mood disorder as 
well as the proper date(s) for assignment of any staged 
ratings.  The Board has therefore re-described the issue as 
shown on the first page of this decision. 

The issues of entitlement to a higher initial rating for a 
mood disorder, an increased rating for residual laminectomy 
scar, and entitlement to service connection for an aneurysm 
(right eye), for headaches, for acid reflux, and entitlement 
to an effective date prior to March 1, 2004, for TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Left ear hearing loss was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated April 2003, June 2004, and February 2006.  

Since two of the issues in this case (entitlement to earlier 
effective dates for a TDIU and earlier effective date for a 
50 percent rating for a mood disorder) are downstream issues 
from that of service connection (for which VCAA letters were 
duly sent in June 2004 and February 2006), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the appellant was furnished proper VCAA notice 
with regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO included such 
notification in its March 2009 statement of the case.  As 
such, the March 2009 statement of the case fully complies 
with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

With regard to the left ear hearing loss issue, VA has 
obtained service treatment records and assisted the appellant 
in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.  

The Board notes that the VA examination for the Veteran's 
left ear hearing loss did not provide an opinion for the 
purposes of determining the etiology of his left ear hearing 
loss.  In light of the holding in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Board feels that a repeat 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that left ear hearing loss, first reported many years 
post service, had its onset in service or is otherwise 
related thereto.

Additional development to assist the Veteran with issues 
other than left ear hearing loss will be accomplished 
pursuant to directions set forth in the remand section of 
this decision. 

Left Ear Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

At the Veteran's September 2009 Board hearing, he testified 
that he was driving back from Washington and experienced 
sudden hearing loss.  He testified that he was told that it 
was a tumor; but no one provided an etiology for his hearing 
loss.  

The service treatment records fail to reflect any disability 
attributed to hearing loss.  The post service treatment 
records fail to show any indication of hearing loss until 
November 2002.  At that time, the Veteran reported "sudden" 
sensorineural hearing loss in his left ear.  The examiner 
stated that she needed to rule out a tumor as cause.  She 
noted that there was hyperintensity on the T1 weighted images 
within the left mastoid air cells.  Abnormal enhancement was 
noted in the left middle ear cavity.  No mass was identified 
in the internal auditory canals bilaterally.  The labyrinth 
was normal in signal without abnormal enhancement.  
Incidental note was made of an accessory left parotid gland.  
The remainder of the examination was normal.

The Veteran underwent a VA examination in December 2004.  The 
claims file was reviewed in conjunction with the examination.  
Once again, the Veteran reported a "sudden" loss of hearing 
in the left ear that began in October 2002.  The loss of 
hearing was accompanied by frequent high-pitched ringing 
tinnitus of short duration or "clicks."  The Veteran was a 
radio operator while in the military, and reported a history 
of occupational noise exposure and periodic recreational 
noise exposure.  Pure threshold levels in his left ear at 
500, 1000, 2000, 3000, and 4000 hertz were 70, 75, 80, 85, 
and 85 respectively.  The examiner diagnosed the Veteran with 
profound sensorineural hearing loss in the left ear.  

The Board notes that there was no evidence of left ear 
hearing loss while the Veteran was in service or for 27 years 
after service.  By the Veteran's repeated admission, the left 
ear hearing loss was "sudden" and occurred in 2002.  

The lack of any post-service medical records until November 
2002 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that with no evidence of hearing loss in 
service or for decades after service, and without a competent 
medical opinion linking hearing loss to service, the 
preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for left ear hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The remaining issues require further development.  The Board 
regrets the resulting delay in appellate review, but as 
hereinafter noted a recent judicial decision as well as new 
contentions raised by the Veteran at the 2009 Board hearing 
necessitate further action at the RO level. 

Mood Disorder
The Veteran has asserted that his mood disorder has been 
getting progressively worse.  At his September 2009 Board 
hearing, he specifically requested to be scheduled for 
another VA examination in order to estimate the current 
severity level of the disability.  The Board notes that while 
the Veteran underwent a VA examination in September 2008, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).



Residual Laminectomy Scar

At the 2009 Board hearing, the Veteran testified that his 
laminectomy scar is tender.   It appears that the Veteran may 
be alleging an increase in severity of the scar since the May 
2003 VA examination.  Moreover, the Board notes that the 
Veteran is also service-connected for a separate left iliac 
crest scar (residual donor site scar) which has been rated 10 
percent disabling.  VA examination is appropriate to 
determine whether there has been an increase in the severity 
of the laminectomy scar and to ensure that there is no 
confusion as to which scar is tender. 

Aneurysm (right eye), headaches, acid reflux
At the Veteran's September 2009 Board hearing, he stated that 
he believes these disabilities are secondary to his service 
connected low back disability.  He stated that he has 
suffered from these disabilities since he had back surgery in 
1977.  There does not appear to be medical opinions 
addressing the etiology of these disabilities.  In view of 
the Veteran's contentions, the Board finds that a VA 
examination is warranted to fully assist him with these 
claims. 

Total Rating Based on Individual Unemployability
It appears that the Veteran is now claiming that the 
effective date for the grant of a total rating based on 
individual unemployability should be August 21, 2001, the 
date his service-connected low back disability was increased 
to 60 percent.  

In this regard, the Board notes the judicial holding in Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that 
decision, the United States Court of Appeals for Veterans 
Claims held that a request for a total rating based on 
individual unemployability (TDIU), whether expressly raised 
by the Veteran or reasonably raised by the record, is not a 
separate 'claim' for benefits, but rather, can be part of a 
claim for increased compensation.  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.

It thus appears that the Veteran is now implicitly alleging 
that the claim which resulted in an increased rating for his 
low back disability also encompassed a TDIU claim.  This 
question must first be addressed by the RO in light of the 
new judicial holding in Rice.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of determining the current 
severity of his service-connected mood 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Examination findings 
should be reported to allow for 
application of VA's rating criteria.

2.  The Veteran should be scheduled for a 
VA scar examination for the purpose of 
determining the current severity of his 
service-connected laminectomy scar.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
Examination findings should be reported 
to allow for application of VA's rating 
criteria.  The examiner should be careful 
to distinguish the laminectomy scar from 
the left iliac crest residual donor site 
scar. 

3.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's aneurysm (right 
eye), headaches, and acid reflex.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records; 
post-service treatment records; the 
medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
appropriate examiner should be asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the Veteran's aneurysm (right eye), 
headaches, and acid reflux are caused by, 
or aggravated by, his service connected 
low back disability 

4.  The RO should review all examination 
reports to ensure full and clear 
opinions.  Appropriate action should be 
taken to obtain any clarifications from 
the examiners to allow for fully informed 
review of the appellate issues.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  

     -review of the initial rating for 
mood disorder issue should include 
consideration of any staged ratings for 
the mood disorder as well as the proper 
date(s) for assignment of any staged 
ratings.

     -The service connection issues 
should be reviewed in light of the 
Veteran's assertion of a secondary 
service connection theory.  

     -The RO consideration of the earlier 
effective date for TDIU issue should 
involve review of that issue in light of 
Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009) to determine if an effective 
date of August 21, 2001, is warranted in 
view of the assignment of a 60 percent 
rating for back disability as of that 
date.  

The RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for respond before 
returning the record to the Board for 
further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


